Citation Nr: 1506000	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1975 to July 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied the claim (received in May 2007) to reopen service connection for hypertension.  

Service connection for hypertension was previously denied by the RO in February 1996, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R.		 § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In December 2014, the Veteran testified at a personal hearing in San Antonio, Texas (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  An unappealed February 1996 rating decision, in pertinent part, denied service connection for hypertension on the basis that the diagnosed hypertension existed prior to service and there was no evidence that the condition permanently worsened as a result of service.

2.  The evidence received since the February 1996 rating decision relates to an unestablished fact of aggravation of the hypertension by service.

3.  Hypertension was not "noted" at entry to active service in July 1975.  

4.  Hypertension clearly and unmistakably existed prior to service, but was not clearly and unmistakably not aggravated by service; therefore, the presumption of sound condition at service entrance applies.

5.  The Veteran's currently diagnosed hypertension had its onset during service.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision to deny service connection hypertension became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.304 (2014)







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board reopens and grants service connection for hypertension, constituting a full grant of the benefit sought on appeal; therefore, no discussion of VA's duty to notify and to assist is necessary.

Reopening Service Connection for Hypertension

The Veteran seeks to reopen service connection for hypertension.  The original claim for service connection, initially filed in August 1995, was originally denied in a February 1996 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the February 1996 rating decision, the RO, in pertinent part, denied service connection for hypertension on the basis that the diagnosed hypertension existed prior to service and there was no evidence that the condition permanently worsened as a result of service.  The pertinent evidence of record at the time of the February 1996 rating decision includes service treatment records, a September 1995 VA examination report, and the Veteran's lay statements.

The Board has reviewed the evidence received since the February 1996 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for hypertension.  In a November 2010 letter, Dr. B.T. noted that the Veteran had been diagnosed with hypertension since he entered active service in 1975 and opined that, due to the stress, job training, career field, and mobility, the Veteran's hypertension was aggravated by service.

The Board finds that this evidence, received after the February 1996 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of aggravation of the Veteran's hypertension by service (relating to the presumption of soundness).  38 C.F.R. § 3.304.  

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  Accordingly, as the Board finds that new and material evidence has been received to reopen service connection for hypertension.  Further, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the February 1996 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service department records been received since the February 1996 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection for Hypertension

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

The Veteran essentially contends that the current hypertension did not preexist service and rather was incurred during service.  The Veteran further contends that, even if the hypertension did preexist service, it was clearly aggravated by service.  The Veteran contends that he informed military personnel at enlistment in June 1975 that his blood pressure sometimes goes up, but denied being diagnosed with hypertension or on blood pressure medication prior to active service, contending that he was formally diagnosed with hypertension in 1977.  See April 2008 notice of disagreement, February 2010 substantive appeal (on a VA Form 9), December 2014 Board hearing transcript.  

In an October 2014 written statement, the representative contended that, while the Veteran was diagnosed with hypertension prior to service, he was not taking medication for it at the time of service enlistment.  The representative notes that the Veteran began taking hypertension medication during active service and contends that the hypertension was aggravated by service.

The Board finds that hypertension clearly and unmistakably existed prior to active service.  On the June 1975 service enlistment physical, the Veteran's blood pressure was noted to be 118/76, which is not considered hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).  On an associated report of medical history, the Veteran endorsed high or low blood pressure.  The reviewing physician noted a history of treatment for hypertension one year prior and no present medications, but did not diagnose the Veteran with hypertension.  As noted above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that preexisting hypertension was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

July 1975 service treatment records (less than one month following the June 1975 service enlistment physical) note that the Veteran reported a history of hypertension and was treated for chest pains.  An August 1975 service treatment record notes that the Veteran reported being treated for hypertension one year prior (pre-service enlistment) and that ran out of pills three months prior (also pre-service enlistment).  A November 1975 service treatment record notes that the Veteran was found to have high blood pressure in the past and was reportedly put on medication.  The treatment record notes that the Veteran told the recruiters that he had high blood pressure.  A January 1976 service treatment record notes that the Veteran had high blood pressure for at least the previous two to three years.  Based on the above, the Board finds that the currently diagnosed hypertension clearly and unmistakably preexisted prior to service.

As to the question of whether the preexisting hypertension was not aggravated by service, the Board finds that the evidence of record does not demonstrate that the preexisting hypertension was not clearly and unmistakably aggravated by service.  The evidence of record includes some evidence that the Veteran's hypertension was aggravated by (permanently worsened during) service.     


Evidence tending to show aggravation in service includes a November 2010 written statement, in which Dr. B.T. noted that the Veteran had been diagnosed with hypertension since entering active service in 1975.  Dr. B.T. opined that, due to stress, job training, career field, and mobility, the Veteran's hypertension was aggravated by his 20 years of military service.  The Board finds that the factual assumptions upon which this opinion rests are consistent with the other lay and medical evidence of record, including the Veteran's credible reports of symptoms worsening during service and the service treatment records notations of symptoms and treatment with various medications in service.

In a June 2014 VA examination report, the VA examiner opined that the Veteran's hypertension, which clearly and unmistakably preexisted service, was not aggravated beyond his natural progression by service; however, review of the VA examination report reflects that the VA examiner based the opinion on an "at least as likely as not" standard.  Rebutting the presumption of soundness on entry into service requires VA to show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The June 2014 VA examiner used the incorrect legal standard; therefore, the Board finds the opinion rendered to be inadequate.  As there is not clear and unmistakable evidence that the Veteran's preexisting hypertension was not aggravated by service, the Board finds that the presumption of sound condition regarding hypertension at service entrance is not rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

Because the presumption of sound condition at service entrance is not rebutted by clear and unmistakable evidence both that hypertension preexisted service and that it was not aggravated by service, the Veteran's claim becomes one of direct service incurrence.  See Wagner, 370 F.3d 1089.  The evidence of record reflects treatment for, and diagnosis of, hypertension in service, continuing treatment for hypertension during the Veteran's 20 years of active service, and continuing, post-service 

complaints of, diagnosis of, and treatment for hypertension, essentially immediately after separation from service.  See e.g., September 1995 VA examination report (noting a diagnosis of mild to moderate hypertension).  As such, resolving reasonable doubt in favor of the Veteran, direct service connection for hypertension is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

As new and material evidence has been received, the appeal to reopen service connection for hypertension is granted.

Service connection for hypertension is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


